

116 HRES 99 IH: Expressing the sense of the House of Representatives that there is a need to rebuild the Navy and ensure that it is prepared to engage with adversaries around the world through an increased investment in the United States naval power.
U.S. House of Representatives
2019-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 99IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2019Mr. Banks submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives that there is a need to rebuild the Navy and ensure that it is prepared to engage with adversaries around the world through an increased investment in the United States naval power. 
Whereas the United States naval buildup completed prior to World War II was quintessential to the success of the Nation and its allies and ensured victory in that and subsequent wars; Whereas the Navy has too few platforms to wage warfare in the 21st century against a myriad of potential adversaries;  
Whereas adversaries of the United States are increasing the sizes of their fleets and building their anti-ship capabilities; Whereas the United States must build up the Navy in preparation for this threat;
Whereas the United States is a maritime nation and must maintain a Navy that is capable of deterring and, if necessary, waging war against nation states and non-state actors alike with overwhelming force in a swift and decisive manner; Whereas the fleet is not sufficiently sized to deter adversaries while maintaining continuous presence in contentious regions with deployments of naval forces in regions where the United States has demonstrated national interests; 
Whereas readiness concerns that would preclude successful engagements against enemies on multiple fronts is unacceptable in today’s global threat environment; Whereas given the large forward deployed surface force requirement at any given moment, there is not sufficient time for the fleet to address training and material readiness challenges with the current fleet size; 
Whereas the threat the United States faces is growing and evolving;  Whereas China is investing heavily in a naval buildup, and President Xi Jinping expects China to be a global power by 2050 and is attempting to construct a military to surpass as the United States;
Whereas since 2016, the Navy has had 18 unsafe or unprofessional encounters with Chinese military forces in the Pacific; Whereas Russia is also actively modernizing its fleet and increasing military activity in the Arctic;
Whereas Iran is demonstrating an increase in activity in the Arabian Gulf, Strait of Hormuz, and Gulf of Oman with no indication of de-escalation; Whereas the United States is the primary protector of international freedom of navigation laws, which necessitates persistent presence in the contested waters of the South China Sea, operations to limit piracy off the Horn of Africa, and abiding demonstrations of interest to ensure safe commercial transport throughout the world; 
Whereas in response to natural disasters in the United States and abroad, the Navy provides crucial support to prevent the loss of life and support recovery efforts; and Whereas the advantages of maintaining the capability to forward operate around the world is critical to maintaining flexibility and agility in today’s evolving battle space: Now, therefore, be it 
That the House of Representatives— (1)recognizes the need for the Navy to increase its long-term capabilities and recommends the following force structure by the year 2050— 
(A)12 Ballistic missile submarines; (B)100 nuclear powered attack submarines; 
(C)15 aircraft carriers; (D)156 Large and small surface combatants; 
(E)8 Polar surface combatants; (F)38 Amphibious ships; 
(G)54 Combat Logistics Force ships; (H)14 Expeditionary Fast Transports; 
(I)6 Expeditionary Support Base ships; and (J)23 Command and support ships; 
(2)recognizes the need for yearly updates from the Secretary of the Navy to Congress on shipbuilding and status of the fleet; and (3)recognizes that shipbuilding most continue to be commensurate to the threat, therefore constant innovation and analysis will be required when determining construction schedule and requirements. 
